ORDER
Ocean Innovations, Inc., Jet Dock Systems, Inc. and Diversified Wholesale Marine, Inc. move to voluntarily dismiss their appeal 2011-1548 and their cross-appeal 2011-1564.
Upon consideration thereof,
It is Ordered that:
(1) The motion to dismiss 2011-1548 and 2011-1564 is granted. The revised official caption in 2011-1582, -1614, -1634 is reflected above. The appellants’ opening brief in 2011-1582, -1614, -1634 is due on March 16, 2012.
(2) Each side shall bear its own costs in 2011-1548 and 2011-1564.
(2) All other pending motions are moot.